ON REHEARING.
Blair, J.
The judgment in this case was reversed upon the ground that the trial court erred in admitting testimony of measurements made by the witness Johnson long after the plaintiff’s injury, in the absence of evidence that the conditions remained unchanged. Upon plaintiff’s application, a rehearing was granted, and the case re-argued upon this single point. As the record stood at the time the ruling was made, we are still of the opinion that it was erroneous, but, after further consideration, we are satisfied that the error was ‘cured by testimony subsequently introduced. The testimony introduced by plain*258tiff tended to show that he was injured by catching his shoe between a projecting fish-plate bolt and a spike in a tie, at a joint of two rails, opposite a gap in the right of way fence east of a certain box factory. Johnson testified that he made his measurements “right opposite ” the break in the fence:
“Q. Where was it in relation to the point where Culver was injured ?
“A. I couldn’t tell exactly, not far from there.
“Q. Where was it in relation to a joint between the rails ?
“A. Bight close to a joint.”
Plaintiff’s witness, Bundy, testified that he saw the bolt and spike in question on the day of the injury: “I noticed a break in the board fence at about that point, almost opposite where I saw this. I noticed the box factory, and this was about 75 feet east of the box factory. It was at the third joint east of the box factory;” that the bplt was next to the joint on the west side, and the spike was two inches further north; that he went to this point the day after the accident, and the bolt and spike were gone. Defendant’s witness, Bitter, testified:
“I commenced work for the S. H. & E. Co., August 13, 1902, and I pulled spikes out of the ties wherever we found them, some of these old narrow gauge spikes. We found them in surfacing, but not very often. Prom August 18th, when I took charge of Boyer’s section here, up to and including this day of September, or until Boyer returned in October, there was no change in the condition of this track from Kalamazoo street west to the west end of the box factory.”
Defendant’s section foreman, Boyer, who had charge of the track where the injury occurred, testified that he was away at the time of the accident and did not go over the track again till October 18th.
“When I was down there working, I discovered a break in the fence. There is a break and a vacant space, and then it commences again. Why, I noticed right about north of this break in the fence to the west *259there must be a joint there somewheres. I noticed after I came back to work a spike hole right north of that joint; that was one of the old ties that was left at the time the track was spread and to spread the track, we removed the row of spikes that was south of the rail, and shoved the rail over. * * * I examined this particular tie to which .my attention has been called during the last trial and found the same tie there that was there before the accident and after the accident, and it had a spike hole in it when I last saw it. There was a spike hole in the track, yes, sir; but that was after I came back. * * *
“ Q. You found the same tie there then that was there before the accident and there after the accident, as you saw it?
“A. Yes, sir.
“ Q. And had it the spike hole in it when you last saw it?
“A. Yes, sir. ' * * * I don’t know that the spike hole was there on the day of the accident, no, sir. All I kno,w is I found a spike hole at the time that I last testified, and after the road was in the possession and control of other people, yes, sir.”
Defendant’s general manager and, later, superintendent, testified:
“I think I saw in the tie at the conjunction of two rails, at about the point indicated on the map by the letter ‘ A ’ a spike hole about six inches north of the south rail at that time.”
The letter A on the map was opposite the west end of the gap, which extended easterly from that point some 60 feet. '
It is argued that as there were at least two rail joints opposite the gap, and the testimony of Johnson did not point out which of the joints, 30 feet apart, he measured from, the testimony of the different witnesses is not so definite as to the locality of the joint as to show that they were testifying about the same joint that Johnson measured from. This argument was given some weight in our former consideration of the case, but, upon further reflection, we have concluded that the testimony presented a question of fact for the jury as to the identity *260of the point where Johnson made his measurements with the point where plaintiff and his witnesses claimed his. foot was caught by the bolt and spike. It cannot, of course, be claimed by plaintiff that no change was made-after the injury, since it is undisputed that there was no-such bolt and spike, as he claimed to have been caught by, at the point in question the day after the accident. But the removal of the spike would leave the spike hole, and, for the purposes of measurement, the conditions would be unchanged.
The judgment is affirmed.
McAlváy, Montgomery, Hooker, and Moore, JJ.s, concurred.